       Case 8-19-71407-las             Doc 53       Filed 02/27/20     Entered 02/27/20 15:23:15




Todd S. Cushner, Esq.                                       HEARING DATE: APRIL 7, 2020
Cushner & Associates, P.C.                                  HEARING TIME: 10:00 A.M.
Attorneys for Debtor
399 Knollwood Road, Suite 205
White Plains, New York 10603
(914) 600-5502 / (914) 600-5544
todd@cushnerlegal.com
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
IN RE:                                                               CHAPTER 7
         NEDRA AMBROSE,                                              CASE NO. 19-71407 (LAS)

                                      DEBTOR
-------------------------------------------------------X

                  NOTICE OF HEARING ON MOTION TO WITHDRAW AS
               ATTORNEY OF RECORD FOR THE DEBTOR NEDRA AMBROSE
               PURSUANT TO E.D.N.Y. LOCAL RULE 2090-1(e) AND DR 2-110(C)

         PLEASE TAKE NOTICE, that upon the Motion of Cushner & Associates, P.C., dated

February 26, 2020, the undersigned will move this Court before the Hon. Louis Scarcella , U.S.

Bankruptcy Judge, at the U.S. Bankruptcy Courthouse, 1 Federal Plaza , Central Islip, NY on April

7, 2020 at 10:00 A.M., or as soon thereafter as counsel can be heard for an Order, pursuant to EDNY

Local Rule 2090-(d) and DR 2-110(C), permitting the law firm of Cushner & Associates, P.C. to

withdraw as the debtor Nedra Ambrose (the “Debtor”) attorney of record; and for such other and

further relief as to the Court may seem just and proper.

         PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief requested in the

Motion must be made in writing, filed with the Court on the Court’s Electronic Case Filing System,

at www.ecf.nyeb.uscourts.gov (login and password required), with a copy delivered directly to

Chambers and served upon Cushner & Associates, P.C., 399 Knollwood Road, Suite 205, White

Plains, New York 10603 Attn: Todd S. Cushner, Esq.
      Case 8-19-71407-las         Doc 53     Filed 02/27/20      Entered 02/27/20 15:23:15




so as to be received no later than seven (7) days before the Hearing Date.

Dated: White Plains, New York
       February 27, 2020
                                                       Respectfully submitted,


                                               By:     /s/ Todd S. Cushner
                                                       Todd S. Cushner, Esq.
                                                       Cushner & Associates, P.C.
                                                       Attorneys for the Debtor
                                                       399 Knollwood Road, Suite 205
                                                       White Plains, New York 10603
                                                       (914) 600-5502 / (914) 600-5544
                                                       todd@cushnerlegal.com




See Affidavit of Service Attached.




                                                  2
